Citation Nr: 1822653	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-40 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), hiatal hernia, and gastroenteritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and A.B.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to April 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In March 2018, a videoconference hearing was held before the undersigned.

Procedurally, the Board notes that the Veteran filed a claim seeking service connection for hiatal hernia that was denied in an August 2011 rating decision.  However, within a year of that decision, the Veteran submitted a "new" claim seeking service connection for gastroenteritis (that was denied in December 2011) that appears to be based on the same alleged gastrointestinal symptoms as his prior claim for hiatal hernia and, as discussed further below, was diagnosed with GERD on VA examination that was "formally" ordered in conjunction with the gastroenteritis claim.  In light of the above, and considering both the law in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that VA should liberally construe disability claims to afford Veterans a favorable review given they are not expected to be able to accurately identify any particular diagnoses) and the fact that VA received the January 2012 notice of disagreement (NOD) in this appeal within a year of the August 2011 rating decision first denying service connection for hiatal hernia, the Board finds that decision is the one on appeal and, moreover, that the issue on appeal should be broadened to consider any gastrointestinal disability, to include hiatal hernia, GERD, and gastroenteritis; the issue on appeal has been amended accordingly.


FINDINGS OF FACT

Before service, the Veteran did not experience any gastric problems; during service, he experienced gas, bloating, constipation, abdominal pain, and diarrhea; after service, in December 2011, a VA examiner diagnosed him with GERD (dated in March 2000) but did not provide an opinion as to whether it was causally linked to service; at the Veteran's March 2018 hearing, he and A.B. provided competent and credible testimony that the Veteran has persistently experienced the same gastric symptoms since service.


CONCLUSION OF LAW

Service connection for a gastrointestinal disability (i.e., GERD) is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER

The appeal is granted.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


